            Case 1:20-cv-01166-LM Document 1 Filed 12/07/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

___________________________________
                                    )
Matthew J. Curran                   )
and                                 )
Eileen Curran,                      )
                                    )
                    Plaintiffs      )
                                    )
v.                                  )
                                    )
WC Acquisition Corp. d/b/a Wildcat  )
Mountain Ski Area,                  )
                                    )
                    Defendant       )
___________________________________ )

                           COMPLAINT AND JURY TRIAL DEMAND

                                           PARTIES

       1.     Plaintiff Matthew J. Curran is an individual residing at 1480 Centre Street,

Roslindale, Massachusetts 02131.

       2.     Plaintiff Eileen Curran is an individual residing at 1480 Centre Street, Roslindale,

Massachusetts 02131.

       3.     Defendant WC Acquisition Corp. d/b/a Wildcat Mountain Ski Area is a New

Hampshire corporation with a principal place of business at 1709 Hidden Valley Drive,

Wildwood, Missouri 63025.

                               JURISDICTION AND VENUE

       4.     This lawsuit involves a claim for compensation arising out of personal injuries

sustained at the defendant’s property located on Route 16 between the towns of Jackson and

Gorham in the State of New Hampshire.




                                               1
             Case 1:20-cv-01166-LM Document 1 Filed 12/07/20 Page 2 of 7




       5.      This Court has jurisdiction over this action under 28 U.S.C. § 1332(a)(1) because

the parties are citizens of different states and the amount in controversy exceeds $75,000.

       6.      Venue is appropriate in this judicial district under 28 U.S.C. § 1391(b)(2) because

the property at which the injury occurred is located within the judicial district.

                                              FACTS

       7.      On July 26, 2019, the plaintiff, Matthew J. Curran, age 81, was a guest visitor at

the Wildcat Mountain Ski Area.

       8.      At all relevant times the Wildcat Mountain Ski Area was owned, operated,

controlled, inspected and maintained by the defendant, WC Acquisition Corp. d/b/a Wildcat

Mountain Ski Area.

       9.      Mr. Curran, his wife, Eileen Curran, and other family members rode the Wildcat

Tram to the top of the mountain to enjoy the scenic views as advertised by the defendant.

       10.     After the tram ride, Mr. Curran decided to rest on a bench which had been placed

by the defendants next to the ground level rear lodge entrance for use by visitors to the

defendant’s property.

       11.     Mr. Curran sat on the bench in the exercise of reasonable care and with the

expectation that the bench was safe and suitable for its intended purpose.

       12.     Unknown to Mr. Curran, the bench, which was constructed out of used

snowboards, was defective in its design and construction rendering it unfit and unreasonably

dangerous for its intended purpose. In addition, the bench was not secured in any manner which

further compounded its defective condition by making it highly unstable for use by unsuspecting

visitors such as Mr. Curran.




                                                  2
             Case 1:20-cv-01166-LM Document 1 Filed 12/07/20 Page 3 of 7




       13.     Immediately after Mr. Curran sat down, the bench tipped over causing him to be

thrown to the ground.

       14.     Mr. Curran instantly experienced severe and debilitating pain which rendered him

unable to stand or walk.

       15.     Mr. Curran’s wife of 53 years, Eileen Curran, was present and contemporaneously

observed his fall.

       16.     Mr. Curran was transported by ambulance to Memorial Hospital in North Conway

where he was diagnosed with a comminuted intertrochanteric fracture of his proximal left femur.

       17.     That same day, Mr. Curran was transferred via ambulance to Brigham and

Women’s Hospital in Boston, Massachusetts for further evaluation.

       18.     While at Brigham and Women’s Hospital, Mr. Curran underwent open reduction

and internal fixation of the fracture with Dynamic Hip Screw under general anesthesia.

       19.     Mr. Curran remained hospitalized for five days prior to being discharged and

transferred by ambulance to Hebrew Rehabilitation where he underwent physical therapy and

rehabilitative services over the course of two weeks.

       20.     On August 17, 2019, Mr. Curran was discharged and transported by ambulance to

Encompass Rehabilitative Services where he was admitted to a comprehensive acute

rehabilitation program which included continuation of physical therapy and further more

intensive rehabilitative services over the next ten days.

       21.     On August 27, 2019, Mr. Curran was finally discharged to home where he

continued to receive rehabilitative services until October 24, 2019.

       22.     The extensive medical care and treatment necessitated by the accident has

resulted in medical expenses in excess of $165,000.



                                                  3
              Case 1:20-cv-01166-LM Document 1 Filed 12/07/20 Page 4 of 7




        23.     Mr. Curran endured severe pain and suffering as a result of the fracture, surgery

and rehabilitative treatment. He continues to experience pain in his hip, remains impaired in his

ability to stand and walk, and now requires the use of a cane.

        24.     Prior to the accident, Mr. Curran was an active octogenarian who enjoyed

walking, engaging in social activities and taking trips with his family. He lived independently

and assisted his wife with household chores and errands. As a direct result of his injuries, Mr.

Curran is significantly limited in his ability participate in and enjoy the activities that once gave

him pleasure. He is no longer able to contribute to the household activities to the same extent he

was once able to. His lack of mobility and physical limitations continue to cause him emotional

distress.

                                    COUNT I – NEGLIGENCE

        25.     The plaintiffs re-allege and incorporate by reference the allegations set forth in

paragraphs 1 through 24.

        26.     The defendant owed a non-delegable duty to exercise reasonable care in the

ownership, operation, control, inspection and maintenance of its property which it held open to

the public, including the plaintiffs.

        27.     The defendant’s duty of care included complying with all applicable safety laws,

codes, ordinances, regulations and standards, including but not limited to, compliance with

applicable building codes and the Americans with Disabilities Act (ADA), for the safety of its

guests and visitors of all ages and abilities. In addition, the defendant owed a duty to warn

guests and visitors on its property of the presence of unreasonably unsafe conditions.




                                                  4
             Case 1:20-cv-01166-LM Document 1 Filed 12/07/20 Page 5 of 7




       28.     Wholly unmindful and regardless of its duty of care, the defendant provided and

made available for use by its guests and visitors a bench which was defectively designed,

constructed and installed, and failed to warn of the unreasonably unsafe condition of the bench.

       29.     The defendant knew or should have known that the bench which it made available

for use by its guests and visitors failed to comply with applicable safety laws, codes, ordinances,

regulations and standards, rendering it unfit and unsafe for its intended purpose.

       30.     The defendant knew or should have known that guests such as the plaintiff would

use the bench for its apparent and intended purpose.

       31.     The defendant knew or should have known that the defective design, construction

and installation of the bench gave rise to an unreasonable risk of harm to foreseeable users,

including guests and visitors such as Mr. Curran.

       32.     The defendant’s breach of its duty of care was the proximate cause of the injuries

and damages sustained by the plaintiffs.

       33.     The defendant, through its agents and employees, knew that Mr. Curran fell and

was injured as a result of attempting to use the bench on July 26, 2019. In addition, subsequent

to and shortly after the incident at issue, plaintiff’s counsel formally notified the defendant of the

accident in writing and requested that the bench be preserved as evidence.

       34.     The defendant had a legal duty to preserve the bench as it was a crucial piece of

evidence related to an injury that occurred on its property.

       35.     Upon information and belief, the defendant negligently, recklessly or intentionally

failed to preserve the bench for inspection, testing and use as evidence in this litigation.

       36.     The defendant’s spoliation of crucial evidence gives rise to an adverse inference

that the evidence would have supported the plaintiffs’ claims in this litigation.



                                                  5
             Case 1:20-cv-01166-LM Document 1 Filed 12/07/20 Page 6 of 7




       37.     The defendant’s negligence in the ownership, operation, control, inspection and

maintenance of its property was the direct and proximate result of the accident and resulting

injuries and damages to Mr. Curran, including, but not limited to, past and future medical

expenses, pain and suffering, mental distress, loss of enjoyment of life and other losses and

damages.

                             COUNT II – LOSS OF CONSORTIUM

       38.     The plaintiffs re-allege and incorporate by reference the allegations set forth in

paragraphs 1 through 37.

       39.     The plaintiff, Eileen Curran, is and was at the time of the accident the wife of

Matthew Curran.

       40.     Prior to the accident, Mr. Curran assisted Mrs. Curran with many household

chores and errands, participated in social activities with her, accompanied her on trips and

otherwise provided her with society, companionship and services.

       41.     As a direct and proximate result of the accident and ensuing injuries, Mr. Curran

has been limited in his ability to provide society, companionship and services to Mrs. Curran.

       42.     Mrs. Curran is entitled to compensation for the loss of society, companionship

and services of Mr. Curran caused by the accident and resulting injuries.

                                 DEMAND FOR JURY TRIAL

       43.     The plaintiffs demand a trial by jury on all issues so triable in accordance with

Fed. R. Civ. P. 38(a)-(c).

       WHEREFORE, the plaintiffs seek the following relief:

       A.      Trial by jury on all issues so triable;




                                                  6
             Case 1:20-cv-01166-LM Document 1 Filed 12/07/20 Page 7 of 7




        B.      A spoliation instruction to the jury to the effect that the defendant’s failure to

preserve crucial evidence gives rise to an inference that the evidence would have supported the

plaintiffs’ claims;

        C.      Judgment against the defendant for damages compensating Matthew Curran for

his injuries, pain and suffering, past and future medical expenses, mental distress, loss of

enjoyment of life, and all other past, present and future damages;

        D.      Judgment against the defendant for damages compensating Eileen Curran for the

loss of society, companionship and services of her husband, Matthew Curran;

        E.      An award of costs, interest and attorney’s fees to the extent permitted by law; and

        F.      Such other relief as may be just and equitable.

                                               Respectfully submitted,

                                               MATTHEW J. CURRAN AND EILEEN CURRAN

                                               By Their Attorneys,

                                               Getman, Schulthess, Steere & Poulin, P.A.

Dated: December 4, 2020                        By: _____/s/ Stephen J. Schulthess_________
                                                   Stephen J. Schulthess, Esq.
                                                   1838 Elm Street
                                                   Manchester, NH 03104
                                                   (603) 634-4300
                                                   sschulthess@gssp-lawyers.com




                                                   7
